DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weller et al. [US 10,027,547].
Regarding claim 1, Weller teaches “A device for data synchronization, comprising:” as “ data synchronicity information Output=Automatic modifications in replication and bandwidth usage Rule1=If network bandwidth utilization changes between replication systems then adjust replication job” [Col 5, lines 11-16]
“a switch;” as “switch settings and configuration and available protection storage resources like streams count limitations. ” [Col 7, lines 15-17]
“a storage module;” as “ storage systems” [Col 3, line 18]
“a data intercept module; a data communication optimization module;” as “any other appropriate network components.” [Col 3, lines 19-20]
“a primary connectivity system; and” as “the system to be modified comprises a networking system” [Col 4, lines 60-61]
“one or more processors, wherein the one or more processors are configured to execute a method comprising:” as “The data collection points articulate details regarding application settings, dataset sizes, data types, host memory, CPU, primary storage configuration” [Col 7, lines 11-13]
“receiving user data from a user server which is being continuously collected locally by the server;” as “Processor 204 comprises a processor for processing data received (e.g., data received by interface 202) and determining data to send (e.g., data to send using interface 202).” [Col 3, lines 41-43]
“storing the user data on a storage device of the storage module;” as “Database 206 comprises a database for storing data.” [Col 3, lines 53-54]
“deduplicating the user data on the storage device, performed by the storage module;” as “host operating system is modified Range1=Target device=dedup-storage, traditional disk,” [Col 6, lines 35-37]
“compressing the user data on the storage device, performed by the storage module;” as “In some embodiments, the performance indication is received from a storage system performing a compression algorithm for backup storage. ” [Col 5, lines 35-37]
“transparently intercepting the user data by the data intercept module;” as “ In 502, a system modification is determined to change the file routing. ” [Col 5, lines 37-39]
“rerouting the transparently intercepted data to the data communication optimization module for optimization and intelligent routing;” as “These known formats can be coded into the system such that they can be tracked and rerouted to the most optimal, cost effective storage type available to the ASOPS (Rule1). ” [Col 5, lines 53-56]
“optimizing communication by the data communication optimization module so that the intercepted user data is configured differently for data communication to a remote centralized datacenter or server; and” as “a system for self-optimization, comprising an interface configured to receive a performance indication from the first component” [Col 2, lines 9-11]
“transmitting the differently configured data to the centralized datacenter or server.” as “lowering of data transmission rate due to more components attempting to back up data to the set of storage systems at once than is provided for by the number of input streams.” [Col 6, lines 52-55]
Claim 7 recites a method with the same limitations as claim 1. Claim 7 is anticipated under the same rationale of anticipation of claim 1 over Weller.
Claim 13 recites a device with the same limitations as claim 1. Claim 13 is anticipated under the same rationale of anticipation of claim 1 over Weller.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-3, 8-9 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weller et al. [US 10,027,547] and Singla et al. [US 2017/0272317].
Claim 2 is rejected over Weller and Singla.
Weller does not explicitly teach a secondary connectivity system that gets used during times when the primary connectivity system does not have an internet or data connection.
However, Singla teaches “a secondary connectivity system that gets used during times when the primary connectivity system does not have an internet or data connection.” as “A detected Internet outage in the Wi-Fi network 1500 can result in the following actions. First, disconnect any Wi-Fi client devices 16 believed also to have an alternate  data connection capable of accessing the Internet 620. ” [¶0274]
Weller and Singla are analogous arts because they teach network system and data storage.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Weller and Singla before him/her, to modify the teachings of Weller to include the teachings of Singla with the motivation of the data gathering process is advantageous for cloud-controlled Wi-Fi systems to able intelligent, remote control and optimization. [Singla, ¶0099]
Claim 3 is rejected over Weller and Singla.
Weller does not explicitly teach a secondary connectivity system that gets used during times when the primary connectivity system does not have an internet or data connection, wherein the primary connectivity system is via a Fibre Channel connection, and the secondary connectivity system is via a telecommunications network connection such as 4G, 5G, etc.
However, Singla teaches “a secondary connectivity system that gets used during times when the primary connectivity system does not have an internet or data connection, wherein the primary connectivity system is via a Fibre Channel connection, and the secondary connectivity system is via a telecommunications network connection such as 4G, 5G, etc.” as “The Wi-Fi network 700 includes three access points 14, labeled as nodes A, B, C, with each operating a 2.4G and a 5G radio 104. ” [¶0170]
Weller and Singla are analogous arts because they teach network system and data storage.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Weller and Singla before him/her, to modify the teachings of Weller to include the teachings of Singla with the motivation of the data gathering process is advantageous for cloud-controlled Wi-Fi systems to able intelligent, remote control and optimization. [Singla, ¶0099]
Claim 8 recites a method with the same limitations as claim 2. Claim 8 is rejected under the same rationale of rejection of claim 2 over Weller and Singla.
Claim 9 recites a method with the same limitations as claim 3. Claim 9 is rejected under the same rationale of rejection of claim 3 over Weller and Singla.
Claim 14 recites a device with the same limitations as claim 2. Claim 14 is rejected under the same rationale of rejection of claim 2 over Weller and Singla.
Claim 15 recites a device with the same limitations as claim 3. Claim 15 is rejected under the same rationale of rejection of claim 3 over Weller and Singla.
Claim(s) 4, 10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weller et al. [US 10,027,547] and Zhou et al. [US 2011/0106328].
Claim 4 is rejected over Weller and Zhou.
Weller does not explicitly teach a humidity sensor which notifies a Data Storage Synchronization and Optimization Configuration Module (DSSOCM) when an area around the device is too moist, hot or cold; and
wherein the DSSOCM initiates a remedial procedure when the sensor notifies of a moist, hot or cold condition.
However, Zhou teaches “a humidity sensor which notifies a Data Storage Synchronization and Optimization Configuration Module (DSSOCM) when an area around the device is too moist, hot or cold; and” as “According to this embodiment, the energy optimizer module monitors and optimizes utility usage at a number of customer sites. Referring to FIG. 1, the energy management system 100 includes at least one utility control center 102 and customer sites 104-104(n). Each customer site 104 includes an energy manager 112 having a processor 114, a memory 116, a user interface 118 and a display 120. The user interface 118 can include a keyboard or touch screen, for example. The processor 114 runs programs for monitoring and controlling the operation of various utility devices such as sensors 122, renewable resources 124, storage devices 126, plug in electric vehicles (PEV) or plug in hybrid electric vehicles (PHEV) 128, and other appliances and loads 130. The sensors 122 can include thermostats, occupancy sensors, humidity gauges, and other suitable devices.” [¶0030]
“wherein the DSSOCM initiates a remedial procedure when the sensor notifies of a moist, hot or cold condition.” as “EOS module optimizes and automates the energy savings, empty site setbacks, pre-cooling/pre-heating of the site for peak load reduction” [¶0024]
Weller and Zhou are analogous arts because they teach network system and data storage.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Weller and Zhou before him/her, to modify the teachings of Weller to include the teachings of Zhou with the motivation of the optimization information is used to generate commands that are sent to the utility devices and/or resources at the customer site to optimize utility usage. [Zhou, ¶0044]
Claim 10 recites a method with the same limitations as claim 4. Claim 10 is rejected under the same rationale of rejection of claim 4 over Weller and Zhou.
Claim 16 recites a device with the same limitations as claim 4. Claim 16 is rejected under the same rationale of rejection of claim 4 over Weller and Zhou.
Claim(s) 5, 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weller et al. [US 10,027,547] and Abdulla et al. [US 2018/0034312].
Claim 5 is rejected over Weller and Abdulla.
Weller does not explicitly teach an Internet of Things sensor which senses when the device has been opened, and transmits a notification via the DSSOCM to a network when the device was opened.
However, Abdulla teaches “an Internet of Things sensor which senses when the device has been opened, and transmits a notification via the DSSOCM to a network when the device was opened.” as “In process 100, an Internet of Things (IoT) 110 may be used to collect data, the data being provided as an output 115 to an analytics module 120, which analyzes the data and provides outputs 125 to one or more of an optimization module 130, a user interaction and feedback module 140, and an optimization frequency module 150.” [¶0017]
Weller and Abdulla are analogous arts because they teach network system and data storage.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Weller and Abdulla before him/her, to modify the teachings of Weller to include the teachings of Abdulla with the motivation of take advantage of energy output based on frequency of power outages. [Abdulla, ¶0036]
Claim 11 recites a method with the same limitations as claim 5. Claim 11 is rejected under the same rationale of rejection of claim 5 over Weller and Abdulla.
Claim 17 recites a device with the same limitations as claim 5. Claim 17 is rejected under the same rationale of rejection of claim 5 over Weller and Abdulla.
Claim(s) 6, 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weller et al. [US 10,027,547] and Stabrawa et al. [US 2019/0042103].
Claim 6 is rejected over Weller and Stabrawa.
Weller does not explicitly teach an Uninterruptable Power Supply that allows for continuous power of the device when the device's power goes out.
However, Stabrawa teaches “an Uninterruptable Power Supply that allows for continuous power of the device when the device's power goes out.” as “The memory appliance may be powered by a single power source, or by multiple power sources. Examples of the power source include a public utility, internal or external battery, an Uninterruptible Power Supply (UPS), a facility UPS, a generator, a solar panel, any other power source, or a combination of power sources.” [¶0043]
Weller and Stabrawa are analogous arts because they teach network system and data storage.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Weller and Stabrawa before him/her, to modify the teachings of Weller to include the teachings of Stabrawa with the motivation of achieve desired levels of data resiliency while preserving the performance advantages of client-side memory access. [Stabrawa, ¶0039]
Claim 12 recites a method with the same limitations as claim 6. Claim 12 is rejected under the same rationale of rejection of claim 6 over Weller and Stabrawa.
Claim 18 recites a device with the same limitations as claim 6. Claim 18 is rejected under the same rationale of rejection of claim 6 over Weller and Stabrawa.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASUD K KHAN whose telephone number is (571)270-0606. The examiner can normally be reached Monday-Friday (8am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MASUD K KHAN/Primary Examiner, Art Unit 2132